Exhibit April 2, Thomson Reuters previously furnished to the SEC and filed with the Canadian securities regulatory authorities certain announcements that it made in March 2009 in the United Kingdom via RNS, a Regulatory Information Service. Included below are certain other RNS announcements made during March 2009. THOMSON REUTERS PLC – RNS ANNOUNCEMENTS Large Shareholder RNS Announcements TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson Reuters PLC 2. Reason for notification(yes/no) An acquisition or disposal of voting rights Yes An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached No An event changing the breakdown of voting rights No Other (please specify): No 3. Full name of person(s) subject to notification obligation: Royal Bank ofCanada 4. Full name of shareholder(s)(if different from 3): Phillips, Hager & North Investment Management Ltd. RBC Asset Management Inc. RBC Trustees (CI) Ltd. Royal Bank ofCanada 5. Date of transaction(and date on which the threshold is crossed or reached if different): March 4, 2009 6. Date on which issuer notified: March6,2009 7. Threshold(s) that is/are crossed or reached: 8% 1 8: Notified Details A: Voting rights attached to shares Class/type of shares Situation previous to the triggering transaction Resulting situation after the triggering transaction If possible use ISIN code Number of shares Number of voting rights Number of shares Number of voting rights Percentage of voting rights Direct Indirect Direct Indirect Ordinary Shares ISIN: GB00B29MWZ99 14,454,614 14,454,614 14,601,274 0 14,601,274 0% 100% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ conversion period/date No. of voting rights that may be acquired (iftheinstrument exercised/converted) Percentage of voting rights N/A Total (A+B) Number of voting rights Percentage of voting rights 14,601,274 8.06% 9. Chain of controlled undertakings through which the voting rights and /or the financial instruments are effectively held, if applicable: Phillips, Hager & North Investment Management Ltd.indirectly holds4,754,361ordinary sharesor2.62% of the voting rights; Phillips, Hager & North Investment Management Ltd. is a wholly owned subsidiary ofRBC PH&N Holdings Inc. which is a wholly owned subsidiary of Royal Bank Holding Inc. which is a wholly owned subsidiary of Royal Bank ofCanada. RBC Asset Management Inc. indirectly holds9,844,936ordinary shares or5.43% of the voting rights; RBC Asset Management Inc. is a wholly owned subsidiary of Royal Bank Holding Inc. which is a wholly owned subsidiary of Royal Bank ofCanada. RBC Trustees (CI) Ltd.indirectly holds 1,977 ordinary shares or 0.001% of the voting rights; RBC Trustees (CI) Ltd. is a wholly owned subsidiary of RBC Finance B.V. which is a wholly owned subsidiary of Royal Bank ofCanada. Proxy Voting: 10. Name of proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 2 TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson Reuters PLC 2. Reason for notification(yes/no) An acquisition or disposal of voting rights Yes An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached No An event changing the breakdown of voting rights No Other (please specify): No 3. Full name of person(s) subject to notification obligation: The Woodbridge Company Limited 4. Full name of shareholder(s)(if different from 3): N/A 5. Date of transaction(and date on which the threshold is crossed or reached if different): 25 March 2009 6. Date on which issuer notified: 26 March 2009 7. Threshold(s) that is/are crossed or reached: 9% 8: Notified Details A: Voting rights attached to shares Class/type of shares Situation previous to the triggering transaction Resulting situation after the triggering transaction If possible use ISIN code Number of shares Number of voting rights Number of shares Number of voting rights Percentage of voting rights Direct Indirect Direct Indirect Ordinary Shares 14,842,487 14,842,487 16,192,487 16,192,487 N/A 8.935% N/A American Depositary Shares (each representing six Ordinary Shares) 88,800 532,800 88,800 532,800 N/A 0.294% N/A 3 B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ conversion period/date No. of voting rights that may be acquired (iftheinstrument exercised/converted) Percentage of voting rights N/A N/A N/A N/A N/A Total (A+B) Number of voting rights Percentage of voting rights 16,725,287 9.229% Note: Thedisclosuresin thissection8relate only to holdings in Thomson Reuters PLC and not Thomson Reuters Corporation. However, under Thomson Reuters duallisted company structure, holders of Thomson Reuters Corporation common shares and Thomson Reuters PLC ordinary shares ordinarily vote together as a single decision-making body, including in the election of directors, and in that sense have voting interests in Thomson Reuters. See furthersection13 (Additional Information) below. 9. Chain of controlled undertakings through which the voting rights and /or the financial instruments are effectively held, if applicable: The Woodbridge Company Limited and other companies affiliated with it. Proxy Voting: 10. Name of proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: The Woodbridge Company Limited and other companies affiliated with it(together, "Woodbridge")also beneficially ownedan aggregate of438,418,486Thomson Reuters Corporation common shares as at25March 2009. Under Thomson Reuters duallisted companystructure, holders of Thomson ReutersCorporationcommon shares and Thomson Reuters PLC ordinary shares ordinarily vote together as a single decision-making body, including in the election of directors, and in that sense have voting interests in Thomson Reuters.Woodbridgehad a voting interest in Thomson Reuters of approximately55per cent.based on the aggregate issued share capital of Thomson Reuters Corporation and Thomson Reuters PLCas at25March 2009. 4 Other RNS Announcements Thomson ReutersPLC Notification ofTransactions ofDirectors/Persons Discharging Managerial ResponsibilityorConnected Persons NEW YORK, NY-March 4, 2009-Thomson Reuters(NYSE: TRI; TSX: TRI; LSE: TRIL;NASDAQ: TRIN)today announced thatlong-term incentiveawards ofperformancerestricted share units(PRSUs)and stock optionswere granted on March3, 2009tothe following individuals: Name Title PRSUs Options Thomas H. Glocer Chief Executive Officer 77,070 366,960 Robert D. Daleo EVP andChief Financial Officer 39,780 189,400 James C. Smith Chief Executive Officer, Professional division 39,780 189,400 Devin Wenig Chief Executive Officer, Markets division 39,780 189,400 PRSUswillveston March1, 2012upon completion of a three-year performance cycle (2009-2011) and will entitle holdersto receive Thomson Reuters Corporation common shares if threshold performance goals are met. The final number of PRSUs that vestwillvary from 0% to200% of the initial number awarded, based 50% on Thomson Reuters adjusted EPS growth and 50% on its return on invested capital (ROIC) performanceat the end of thethree-year period. PRSUs will also accumulate additional units based on notional equivalents of dividends paid on Thomson Reuters Corporation common shares.The accumulated dividends, which are credited only on the shares actually earned,will be paid at the time thatunderlying shares are distributed. Optionswillvest 25% per year over four years. The exercise price for the options granted is US$23.25per share, which was the closing price of Thomson Reuters Corporation's common shares on theNew York Stock Exchange on March2, 2009.The options will expire 10 years from thegrantdate. In addition, Mr. Daleo received8,048 Thomson Reuters Corporation commonsharestoday in connection with the vesting of PRSUspreviouslygrantedto himas long-term incentive awards for the three-year performance period that ended on December 31, 2008.Mr. Daleo also recently received an additional5,485commonshares in connection with the vesting of certain time-based restricted share units(TRSUs)previously granted to him. Today,Mr.
